Porter J.
delivered the opinion of the L This case commenced originally in the court ° of probates, and from the judgment rendered therein, an appeal was taken to the court. The cause stood there for several and, on being called up, the judge, conceiving he had no jurisdiction, referred it to this court, and it comes before us on this order, without an appeal being either applied for, or granted.
We can take no cognizance of it If the judge below, believed he had no authority to try the case, he should have dismissed it, or sent it before the court of probates.
It is therefore ordered, adjudged, and de? creed, that the case be dismissed at the costs of the party who brought it here.